Citation Nr: 0815741	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic strain of the left ankle with 
osteoporosis calcification with history of tenosynovitis 
peroneal tendon.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1974.

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma, which granted a claim for service 
connection for chronic strain of the left ankle with 
osteoporosis calcification with history of tenosynovitis 
peroneal tendon and assigned a 10 percent disability 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's March 2005 VA Form 9 requested a hearing before 
a member of the Board of Veterans' Appeals (Board) at the 
local RO (Travel Board hearing).  In September 2006 the RO 
sent notice to the veteran that his Travel Board hearing was 
scheduled on October 25, 2006.  

The veteran did not report for the scheduled hearing.  A 
report of contact in the claims folder indicates that the day 
before the hearing, October 24, 2006, the veteran requested, 
in essence, that his hearing be rescheduled.  He reported 
that there was significant water damage because of a water 
main break in his apartment and that the records he had 
intended to bring to his Travel Board hearing had been 
destroyed.  He stated that his building had been condemned 
because of the water damage and that health officials were 
preventing him from reentering his apartment.  He requested 
that his hearing be rescheduled in order for him to have the 
time to reacquire copies of the destroyed documents.

While the request for a change in the hearing date was not 
made two weeks prior to the scheduled date of the hearing, 
the Board nevertheless finds that the report of contact 
amounts to a motion for a new hearing.  38 C.F.R. 
§ 20.704(c), (d).  Good cause having been shown, the Board 
finds that the hearing request is still pending.  38 C.F.R. 
§ 20.704(d).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for Travel Board 
hearing before a Veterans Law Judge at the 
Muskogee, Oklahoma, RO, or the RO closest 
to his current residence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



